Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (THE “SECOND
AMENDMENT”) IS DATED AS OF AUGUST 22, 2006, EFFECTIVE AS OF AUGUST 15, 2006, AND
IS MADE BY AND AMONG PENN VIRGINIA OPERATING CO., LLC, A DELAWARE LIMITED
LIABILITY COMPANY (THE “BORROWER”), THE GUARANTORS (INDIVIDUALLY A “GUARANTOR”
AND COLLECTIVELY, THE “GUARANTORS”), THE FINANCIAL INSTITUTIONS PARTY HERETO
(INDIVIDUALLY A “LENDER” AND COLLECTIVELY, THE “LENDERS”), AND PNC BANK,
NATIONAL ASSOCIATION, AS AGENT FOR THE LENDERS (THE “AGENT”).

RECITALS:

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of March 3, 2005,
as amended by that certain First Amendment, Waiver, and Consent to Amended and
Restated Credit Agreement, dated as of July 15, 2005 (as amended, the “Credit
Agreement”) (unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Credit Agreement);

WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendment to Credit Agreement.

(a) Definitions.

The following new definitions shall be inserted in Section 1.1 of the Credit
Agreement in alphabetical order:

(i) “Pricing Grid Consolidated EBITDA shall mean, for any period of
determination, Consolidated Net Income for such period, (x) excluding therefrom
(A) any non-cash extraordinary items of gain or loss (including without
limitation those items created by mandated changes in accounting treatment) and
(B) any gain or loss of any other Person accounted for on the equity method,
except to the extent of cash distributions received during the relevant period
plus (y) the aggregate amounts deducted in determining Consolidated Net Income
for such period in respect of (i) Consolidated Interest Expense, (ii) income
taxes, (iii) depletion and depreciation expense, and (iv) amortization expense;
provided, however, that for the purposes of this definition,



--------------------------------------------------------------------------------

(1) with respect to a business acquired by the Loan Parties pursuant to a
Permitted Acquisition, Pricing Grid Consolidated EBITDA shall be calculated on a
pro forma basis, using historical numbers, in accordance with GAAP as if the
Permitted Acquisition had been consummated at the beginning of such period,
(2) with respect to a business or assets disposed of by the Loan Parties
pursuant to Section 8.2.7 hereof, Pricing Grid Consolidated EBITDA shall be
calculated as if such disposition had been consummated at the beginning of such
period and (3) to the extent that the computation of Pricing Grid Consolidated
EBITDA includes a gain or loss with respect to a Hedging Transaction, Pricing
Grid Consolidated EBITDA shall be (a) increased by any non-cash items of loss
arising from Hedging Transactions net of any actual cash payments related to the
items(s) giving rise to the loss and (b) decreased by any non-cash items of gain
arising from Hedging Transactions net of any actual cash payments related to the
items(s) giving rise to the gain.”

(ii) “Pricing Grid Leverage Ratio shall mean as of any date of determination,
the ratio of (i) Consolidated Total Indebtedness of the Parent and its
Subsidiaries to (ii) Pricing Grid Consolidated EBITDA for the four (4) fiscal
quarters ending on such date of determination.”

(b) Schedule 1.1(A).

Schedule 1.1(A) of the Credit Agreement shall be amended so that each reference
to the phrase “Leverage Ratio” in such schedule shall be replaced with the
phrase “Pricing Grid Leverage Ratio.”

3. Conditions to Closing. The foregoing amendments contained in Section 2 of
this Second Amendment shall have an effective date of August 15, 2006 (the
“Second Amendment Effective Date”) once each of the following conditions has
been satisfied to the satisfaction of the Agent. This Second Amendment shall be
dated the date upon which each of the following conditions has been satisfied to
the satisfaction of the Agent (the “Second Amendment Closing Date”):

(a) Execution and Delivery of Second Amendment. The Borrower, the Guarantors,
the Lenders whose Revolving Credit Commitment is increasing, and the Agent shall
have executed those Loan Documents to which it is a party, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Lenders and
the Agent.

(b) Material Adverse Change. Each of the Loan Parties represents and warrants to
the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Second Amendment, no Material Adverse Change
shall have occurred with respect to the Borrower or any of the Loan Parties
since the Closing Date of the Credit Agreement.

(c) Litigation. Each of the Loan Parties represents and warrants to the Agent
and the Lenders that, by its execution and delivery hereof to the Agent, after
giving effect to this Second Amendment, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the Loans
Parties’ knowledge, threatened against any of the Loan Parties that could
reasonably be expected to result in a Material Adverse Change.

 

2



--------------------------------------------------------------------------------

(d) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Second Amendment shall be
true and correct on and as of the Second Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Potential Default or Event of Default shall exist and be continuing under the
Credit Agreement or under any other Material Contract, as of the Second
Amendment Effective Date.

4. Amendment Effective Upon the Amendment of the Note Purchase Agreement. The
following provision shall become effective at such time that (i) the definition
of “Consolidated EBITDA” under the Note Purchase Agreement has been amended in a
similar manner as determined by the Agent or (ii) the Borrower has prepaid each
Note in the “Make-Whole Amount” (as defined in the Note Purchase Agreement) and
that all the obligations under the Note Purchase Agreement have been paid in
full and fully satisfied (until such time, the definition of Consolidated EBITDA
under the Credit Agreement shall remain unchanged in its current form).
Furthermore, upon the effectiveness of the following amendment, Exhibit 8.3.4
[Quarterly Compliance Certificate] to the Credit Agreement shall be revised in
accordance with the amended definition of “Consolidated EBITDA” as set forth
below.

(a) Definitions.

(i) The following existing definition in Section 1.1 of the Credit Agreement is
hereby amended and restated to read as follows:

“Consolidated EBITDA shall mean, for any period of determination, Consolidated
Net Income for such period, (x) excluding therefrom (A) any non-cash
extraordinary items of gain or loss (including without limitation those items
created by mandated changes in accounting treatment) and (B) any gain or loss of
any other Person accounted for on the equity method, except to the extent of
cash distributions received during the relevant period plus (y) the aggregate
amounts deducted in determining Consolidated Net Income for such period in
respect of (i) Consolidated Interest Expense, (ii) income taxes, (iii) depletion
and depreciation expense, and (iv) amortization expense; provided, however, that
for the purposes of this definition, (1) with respect to a business acquired by
the Loan Parties pursuant to a Permitted Acquisition, Consolidated EBITDA shall
be calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if the Permitted Acquisition had been consummated at the beginning of
such period, (2) with respect to a business or assets disposed of by the Loan
Parties pursuant to Section 8.2.7 hereof, Consolidated EBITDA shall be
calculated as if such disposition had been consummated at the beginning of such
period and

 

3



--------------------------------------------------------------------------------

(3) to the extent that the computation of Consolidated EBITDA includes a gain or
loss with respect to a Hedging Transaction, Consolidated EBITDA shall be
(a) increased by any non-cash items of loss arising from Hedging Transactions
net of any actual cash payments related to the items(s) giving rise to the loss
and (b) decreased by any non-cash items of gain arising from Hedging
Transactions net of any actual cash payments related to the items(s) giving rise
to the gain.”

5. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that (i) such Loan Party has duly authorized, executed and delivered
this Second Amendment, and (ii) no “Default” or “Event of Default” (as such
terms are defined in the Note Purchase Agreement) shall have occurred and be
continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Second Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Second Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

(c) Counterparts. This Second Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of which together shall constitute
one and the same instrument.

(d) Incorporation into Credit Agreement. This Second Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Second Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Amendment and
all other documents or instruments to be delivered in connection herewith.

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Second Amendment

 

4



--------------------------------------------------------------------------------

is not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Credit Agreement or
the other Loan Documents.

(h) Joinder of Guarantors. Each of the Guarantors hereby joins in this Second
Amendment to evidence its consent hereto, and each Guarantor hereby reaffirms
its obligations set forth in the Credit Agreement as hereby amended, and in each
other Loan Document given by it in connection therewith.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SECOND AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment as of the day and year first
above written.

 

PENN VIRGINIA OPERATING CO., LLC PENN VIRGINIA RESOURCE PARTNERS, L.P.     By:  

Penn Virginia Resource GP, LLC, its sole

general partner

CONNECT ENERGY SERVICES, LLCFIELDCREST RESOURCES LLC K RAIL LLC LOADOUT LLCPVR
CHEROKEE GAS PROCESSING LLC PVR GAS PIPELINE, LLC PVR GAS PROCESSING LLC PVR GAS
RESOURCES, LLC PVR HAMLIN I, LLC PVR HAMLIN II, LLC PVR HAMLIN, LP     By:  

PVR Hamlin I, LLC, its sole general

partner

PVR HYDROCARBONS LLC PVR LAVERNE GAS PROCESSING LLC PVR MIDSTREAM LLC PVR
NATURAL GAS GATHERING LLC PVR OKLAHOMA NATURAL GAS GATHERING LLC SUNCREST
RESOURCES LLC WISE LLC

 

By:

 

/s/ Frank A. Pici

  (SEAL) Name:   Frank A. Pici   Title:   Vice President  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SECOND AMENDMENT TO CREDIT AGREEMENT]

 

LENDERS

 

BNP PARIBAS, individually and as Managing Agent By:  

/s/ Mark A. Cox

Name:  

Mark A. Cox

Title:   Director By:  

/s/ Russell Otts

Name:   Russell Otts Title:   Vice President BRANCH BANKING & TRUST COMPANY By:
 

/s/ Hugh Freguson

Name:   Hugh Freguson Title:   Vice President COMERICA BANK By:  

/s/ Huma Vadgama

Name:  

Huma Vadgama

Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SECOND AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger to FLEET NATIONAL BANK, individually
and as Documentation Agent By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President FORTIS CAPITAL CORP. By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Casey Lowary

Name:  

Casey Lowary

Title:   Senior Vice President JPMORGAN CHASE BANK, N.A. By:  

/s/ Tara Narasiman

Name:   Tara Narasiman Title:  

Associate

PNC BANK, NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Holly L. Kay

Name:   Holly L. Kay Title:   Corporate Banking Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SECOND AMENDMENT TO CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA

By:

 

/s/ Jason S. York

Name:   Jason S. York Title:  

Authorized Signatory

SOCIÉTÉ GÉNÉRALE, individually and as Managing Agent

By:

 

/s/ Elena Robciuc

Name:   Elena Robciuc Title:  

Vice President

AMEGY BANK NATIONAL ASSOCIATION (formerly Southwest Bank of Texas, N.A.)

By:

 

/s/ W. Bryan Chapman

Name:   W. Bryan Chapman Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

SECOND AMENDMENT TO CREDIT AGREEMENT]

 

SUNTRUST BANK, individually and as Documentation Agent By:  

/s/ Peter Panos

Name:   Peter Panos Title:   Vice President WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as Documentation Agent By:  

/s/ Jonathan R. Richardson

Name:   Jonathan R. Richardson Title:   Vice President